Citation Nr: 0413518	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1948 
to August 1975.  The veteran died in February 2000; the 
present appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) that denied service connection 
for the cause of the veteran's death.

This claim was remanded to the RO in May 2001 for further 
development. That development has been performed, and the 
claim has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in February 2000.  The cause of death as 
listed on the death certificate was mesothelioma due to or as 
a consequence of chronic obstructive pulmonary disease.  
Coronary artery disease was a contributing condition to the 
veteran's death, but unrelated to the cause of death.  There 
was no autopsy conducted.

2.  There is no evidence that either mesothelioma or chronic 
obstructive pulmonary disease were shown during service or 
are otherwise related to service.  Mesothelioma was first 
medically documented in 1998, more than 20 years after the 
veteran's service, and there is no documentation that chronic 
obstructive pulmonary disease was shown until years after 
service.  There is no showing of coronary artery disease 
until years after service.

3.  The veteran had service-connected disabilities at the 
time of his death for the following conditions: status post 
herniated pulposus with spondylitic changes, chip fracture 
left ankle, meniscectomy left knee, high frequency hearing 
loss, and hemorrhoids.  There is no indication that any of 
these service-connected disabilities contributed in any 
degree to the veteran's death.

4.  There is no evidence or presumption that the veteran's 
mestothelioma or chronic obstructive pulmonary disease were 
caused by presumptive exposure to herbicides during his 
Vietnam service.

5.  Appellant has introduced evidence that mesothelioma is 
almost always caused by exposure to asbestos; there is no 
evidence or presumption that the veteran was exposed to 
asbestos during military service.


CONCLUSIONS OF LAW

1.  Mesothelioma, chronic obstructive pulmonary disease 
and/or coronary artery disease were not incurred in or 
aggravated by service, and as pertinent, may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for cause of death was received in March 
2000.  The original rating decision of March 2000, the 
Statement of the Case (SOC) in April 2000, and Supplementary 
Statements of the Case (SSOC) in June 2003 and August 2003 
all listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant a VCAA letter 
in July 2003 that described the provisions of the VCAA and 
detailed the evidence on file, the evidence that could still 
be helpful if existent, and the respective duties of VA and 
appellant in pursuing further evidence.  The Board is aware 
of no additional outstanding evidence that would be relevant 
to the issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.  That is, the appellant has been 
essentially instructed to submit all evidence she has 
pertinent to the claim as a result of the multiple 
communications set forth above.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained the veteran's service personnel and 
medical records, and the treatment records from his private 
physician; appellant has not identified any VA medical center 
at which the veteran received inpatient or outpatient 
treatment, so there are no VA medical records to pursue.  
Veteran's original 1975 VA Compensation and Pension medical 
examination is on file.  RO sent a letter to appellant in 
October 2001 advising that medical records from Dr. A.B., a 
civilian physician, could be helpful, and asking appellant to 
assist in obtaining those records.  RO submitted the file to 
the VA Medical Center for a medical opinion as to whether the 
veteran's mesothelioma was service-connected.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Factual Background

Appellant has advanced two alternative theories in regard to 
service connection for cause of the veteran's death.  In her 
Notice of Disagreement and her VA-9, appellant contends that 
mesothelioma should be included among the cancers 
presumptively caused by exposure to herbicides in Vietnam.  
Alternatively, appellant's service representative contends 
that mesothelioma is almost always caused by exposure to 
asbestos, and that the veteran may have been exposed to 
asbestos in the military.

The veteran's service personnel records are on file.  He was 
in the Air Force.  These show that the veteran served in 
positions relating to manpower management and management 
analysis, computer programming, and computer systems 
management.  The veteran's foreign service included tours in 
Germany and in Vietnam.  In Vietnam, the veteran performed 
duties related to intelligence data handling systems.  There 
is no indication in the service personnel records that the 
veteran served in a military occupational specialty (MOS) 
associated with potential asbestos exposure, or that the 
veteran was actually exposed to asbestos during his military 
service.

The veteran's extensive service medical records are on file, 
including periodic physical examinations and the separation 
physical examination in April 1975.  There is no indication 
therein that the veteran was diagnosed with, or treated for, 
any kind of cancer, pulmonary disease, or coronary artery 
disease while in service.  A 1954 chest x-ray noted an 
increase in bronchovascular markings with no sign of disease.  
These were apparently not significant findings as all other 
physical examinations contain findings of normal or negative 
chest x-rays.  Cardiovascular studies conducted during 
service also were reported to reveal normal findings.

Appellant's original VA Compensation and Pension (C&P) claim 
requested service connection for limitation of motion in the 
back; stiff joints in the arms, hands, and back, with hand 
cramps and numbness; hemorrhoids; status post jaw surgery; 
numbness in both arms; degenerative arthritis of the spine; 
status post left knee surgery; residuals of fractured left 
ankle; fungus of feet; and, bilateral hearing loss.  The 
veteran did not cite cancer or pulmonary conditions in his 
claim for service connection.  A C&P physical examination was 
conducted in December 1975, four months after the veteran's 
separation from service.  The examination was focused on the 
conditions claimed as service-connected disabilities, but the 
examiner made no peripheral findings of cancer, pulmonary 
problems, or coronary artery disease.

Appellant advises that after separation from the military the 
veteran worked as a computer specialist in a bank from 1975 
to 1979.  From 1980 to 1990, the veteran was employed by the 
state Department of Mental Health.

Private (non-VA) clinical notes are on file from March 1994 
until the time of the veteran's death.  The early impressions 
were coronary artery disease, cardiovascular accident, and 
heightened prostate-specific antigen; there is no mention in 
early records of cancer symptoms or pulmonary problems.  In 
October 1998, the veteran complained of a cough and was 
thereupon diagnosed with mesothelioma.  A letter from Dr. 
A.M.B., the veteran's private physician, confirms that the 
veteran was first diagnosed with mesothelioma in October 
1998.  Neither the letter nor the clinical record provides an 
opinion in regard to the etiology of the mesothelioma.  There 
is no mention in the private medical records any pulmonary 
condition prior to the cough in 1998.

The veteran died in February 2000.  The death certificate is 
on file.  The immediate cause of death is listed as 
mesothelioma; chronic obstructive pulmonary disease (COPD) is 
listed as a contributing condition.  It is also noted that 
coronary artery disease was present but was not related to 
the disabilities causing death.

The claim was remanded to RO in May 2001 for further 
development.  After development, RO determined that there is 
no evidence showing where or when, or if, the veteran was 
exposed to asbestos.  The file was referred to a VA medical 
examiner for an opinion in regard to etiology.  The examiner 
stated, in his report of September 2002, that if indeed 
asbestos exposure could be documented, then it would be 
"quite probable" that the mesothelioma was a result of that 
exposure; however, since there is no documentation of any 
asbestos exposure, a final determination cannot be made.  
There was no suggestion that it was due to any herbicide 
exposure.
 
III.   Analysis

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

The veteran's death was caused by mesothelioma; COPD was 
listed on the death certificate as a contributing condition.  
Coronary artery disease is also noted to have been implicated 
in death.  The veteran did not have service connection for 
either mesothelioma, COPD, or coronary artery disease at the 
time of his death.

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).   Review of the service medical 
records shows that neither mesothelioma nor COPD were 
diagnosed or treated in service, nor did the symptoms of 
these diseases become manifest while the veteran was on 
active service.

Service connection will be presumed for certain chronic 
diseases that become manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).   Neither mesothelioma nor COPD is on the list of 
presumptive chronic diseases, although cancers are.  Coronary 
artery disease may be presumed, but it needs to be shown 
within the 1 year after service.  In fact, there is no 
evidence that the symptoms of any of these conditions became 
manifest during the year after the veteran's separation from 
service.  The VA C&P medical examination, administered four 
months after the veteran's separation, provides no indication 
of COPD, cancer, or artery disease.

At the time of his death, the veteran had service connection 
for status post herniated nucleus pulposus with degenerative 
spondylitic changes (20 percent disabling), residuals of chip 
fracture left ankle (noncompensable), residuals of 
meniscectomy left knee (noncompensable), bilateral high 
frequency hearing loss (noncompensable), and hemorrhoids 
(noncompensable).  There is no evidence that any of these 
service-connected disabilities were the proximate cause of 
the veteran's mesothelioma, his COPD, or his coronary artery 
disease.

Appellant contends that mesothelioma should be a disease 
presumptively caused by herbicide exposure during the Vietnam 
War.  The veteran served in Vietnam, so exposure to 
herbicides is assumed even if there is no record of such in 
service medical records.   38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. § 3.307 (2003).  However, the Secretary of 
Veterans Affairs has determined that there is no presumptive 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 94); see also Notice, 61 Fed. Reg. 41, 
442- 449 and 61 Fed. Reg. 57, 586-589 (1996); see also 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  
Mesothelioma is not one of the cancers listed in 38 C.F.R. 
§ 3.309(e) (2003), and in fact is specifically excluded from 
consideration as a soft tissue sarcoma.  VA may therefore not 
grant service connection for mesothelioma under the Agent 
Orange presumption.  

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  In 
this case, there is no evidence of direct causation between 
Agent Orange exposure and the veteran's mesothelioma, COPD, 
or coronary artery disease.

Appellant, through her service representative, contends that 
the veteran's mesothelioma may be due to asbestos exposure, 
which may have occurred during the veteran's military 
service.  In support, appellant's service representative has 
introduced evidence in the form of a "Health Central" 
internet article that states mesothelioma is almost always 
caused by previous exposure to asbestos.  The Board notes 
that the VA medical examiner's opinion of September 2002 
agreed that, if previous exposure to asbestos could be shown, 
then it would be quite probable that the veteran's 
mesothelioma was related to that exposure.

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of a current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parencymal lung disease.  M21-1, 
Part IV, 7.21(c) (October 3, 1997).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacturing and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos pipe and cement products, military 
equipment, etc.  M21-1, Part IV, 7.21(b)(1) (October 3, 
1997).  In this case, there is no evidence from the service 
record that the veteran was exposed to asbestos while in 
military service, or that the veteran's military service 
caused him to be in an occupation or environment associated 
with a risk of asbestos exposure.

The Board accordingly finds that there is no evidence of 
direct or secondary service connection for the veteran's 
mesothelioma or COPD.  The Board also finds that presumptive 
service connections for chronic diseases, herbicide exposure, 
or asbestos exposure do not apply to the veteran's 
mesothelioma, COPD, or coronary artery disease. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



